SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
14
CA 10-00481
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


OTU A. OBOT, PLAINTIFF-APPELLANT,

                     V                                             ORDER

NATIONAL FUEL GAS DISTRIBUTION CORPORATION,
DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


OTU A. OBOT, PLAINTIFF-APPELLANT PRO SE.

FELDMAN KIEFFER, LLP, BUFFALO (BRIAN BOGNER OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered February 8, 2010. The order granted the motion
of defendant for permission to enter plaintiff’s residence for the
purpose of moving the interior gas meter to the exterior.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court